1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   J.T., by and through his guardian ad litem
                                        ) Case No.: 1:16-cv-01492 - DAD - JLT
     JANICE WOLFE,                      )
12                                      ) ORDER CLOSING THE CASE
               Plaintiffs,              )
13                                      ) (Docs. 83, 85)
          v.
14                                      )
     TEHACHAPI UNIFIED SCHOOL DISTRICT, )
15                                      )
               Defendant.               )
16                                      )
17          The parties agree the matter should be dismissed. (Docs. 83, 85) Federal Rules of Civil
18   Procedure 41 permits the plaintiff to dismiss an action without a court order “by filing . . . a stipulation
19   of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). The Court
20   construes the motion to dismiss filed by the plaintiff and the stipulation for dismissal filed by the
21   defense to be a stipulation under Rule 41. (See Doc. 84) Accordingly, the Clerk of Court is
22   DIRECTED to close this action.
23
     IT IS SO ORDERED.
24
25      Dated:     March 28, 2019                               /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28
